In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Queens County (Milano, J.), dated May 30, 1996, which denied the petitioners’ motion, in effect, for leave to reargue their application for leave to serve a late notice of claim, which was denied by order of the same court dated April 8, 1996.
Ordered that the appeal is dismissed, with costs.
The petitioners failed to offer any additional, material facts which existed at the time the prior motion was made but were not known to them or the court, and therefore we find that the petitioners’ motion is correctly denominated a motion for leave to reargue, not renew (Mangine v Keller, 182 AD2d 476, 477; Matter of Jones v Marcy, 135 AD2d 887). No appeal lies from an order denying reargument (King v Rockaway One Co., 202 AD2d 395, 396; Matter of Jones v Marcy, 135 AD2d 887, supra; Matter of Kadish v Colombo, 121 AD2d 722). Bracken, J. P., Miller, Sullivan and McGinity, JJ., concur.